DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 12/30/2020, wherein:
Claims 1-20 are currently pending; and
Claims 1-6 and 14-20 have been amended. 
Official Notice
In the Non-Final Office Action mailed on 10/6/2020, Examiner gave Official Notice that:
the aquaculture of whiteleg shrimp in biofloc systems (i.e. Litopenaeus vannamei)  which are of the aforementioned genus, family, superfamily, and order is well-known in the art; and
the use of inorganic particles including inorganic carbon, ceramic, montmorillonite, zeolite, kaolin, silicate, and alumina as inorganic particulate, immobilizing carriers for nitrifying bacteria are well-known in the art. 
In the Applicant’s Response to the aforementioned office action, filed on 12/30/2020, no challenge was made to the Examiner’s taking of Official Notice. As such, each of the facts previously officially noticed are now considered Applicant Admitted Prior Art (AAPA). 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the immobilizing material of claim 1; the foamed carrier of claim 2; the method steps of claims 7 and 15-20 (e.g. a flowchart); and the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The amendment filed 12/30/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Replacement Figure 3 now illustrates a water discharge outlet 80a of the aeration device 80, wherein a cage like container 57 surrounds the entirety of the discharge outlet and houses the carrier therein. From a review of the originally filed disclosure, it was only recited that the cage-like water permeable container is disposed downstream of the aeration device 80 and/or the air injectors, however, nowhere was it shown or .
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 15, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Biofloc Production Systems for Aquaculture” by Hargreaves in view of US 2015/0373954 to Kuo.
Re: Claim 1. Hargreaves teaches an aquaculture system (biofloc system installed in a closed building for commercial aquaculture- see page 3, “Basic types of biofloc systems”) comprising:
an aquaculture tank (raceways and tanks for the culture of shrimp - page 3 same section as above; page 9, section heading “Greenhouse raceways for shrimp”) configured to hold aquaculture water for conducting biofloc aquaculture therein (raceways and tanks in greenhouses “greenwater” and “brown-water” in closed buildings- page 3, same section); and on page 5 under the “Nitrification” section heading, Hargreaves teaches that the biofloc comprises a nitrifying bacteria. On page 3 of Hargreaves, the “Mixing and aeration” section teaches the use of airlift pumps (i.e. air injector to circulate water flow in the tank) and low-speed paddle wheels (i.e. an aeration device to discharge water and mix the water with air) in the raceways and tanks.
However, Hargreaves does not expressly disclose a carrier comprising an immobilizing material such that the nitrifying bacteria is immobilized on the carrier; and a water permeable container encasing the carrier therein and positioned downstream of a water flow generated by the aeration device such that the carrier flows in the water permeable container. 
Kuo teaches a comparable aquaculture system (See Abstract, paragraphs [0037] and [0041]) comprising an aquaculture tank, an aeration unit, and a carrier comprising an immobilizing material such that nitrifying bacteria is immobilized on the carrier, and a water permeable container encasing the carrier which is positioned downstream a water flow generated by the aeration device such that the carrier flows in the container (See claim 8, nitrifying bacteria 
The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have recognized that providing the improvement technique of using a carrier having an immobilizing material as taught by Kuo in the aquaculture tank of Hargreaves would increase biotreatment efficiency by reducing environmental sensitivity, facilitating solid-liquid separation and sludge elimination, and lowering material consumption (Paragraph [0037] of Kuo). 
Re: Claim 3. On page 9 of Hargreaves, the “Greenhouse raceways for shrimp” section teaches that raceways have an internal flow circulation provided by air-lift pumps and comprise a central baffle or partition, wherein fluid flows in one direction on one side of said baffle/partition and in the opposite direction on the opposite side thereof. This constitutes an “endless stream passage.” On page 3 of Hargreaves, the “Mixing and aeration” section teaches the use of airlift pumps and low-speed paddle wheels in the raceways and tanks. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary 
Re: Claim 4. As outlined above, Hargreaves teaches the use of air-lift pumps which are air injectors configured to circulate the water in the aquaculture tank. 
Re: Claim 5. On page 3 of Hargreaves, the “Mixing and aeration” section teaches the use of low-speed paddle wheels in the raceways and tanks. 
Re: Claim 6. Hargreaves in view of Kuo render obvious the limitations of claim 1 as outlined above. However, it is not expressly disclosed in Hargreaves that the aquaculture tank comprises a plurality of inner walls and a bottom wall installed in a recessed ground. Examiner gives Official Notice that it is well-known in the art to construct aquaculture systems below ground such that a raceway/track/endless stream has inner walls connected to a bottom wall, wherein all the walls are installed below ground level. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other 
Re: Claims 7-10. Hargreaves in view of Kuo render obvious the limitations of claim 1 as outlined above. On page 3 of Hargreaves, under the “Suitable culture species” section, it is taught that shrimp can be cultured in aquaculture systems. The step of performing aquaculture in a system taught by Hargreaves with the improvement of Kuo would therefore be provided in the normal and usual operation thereof.  Shrimp are inherently aquatic organisms (claim 7), marine organisms (claim 8), crustaceans (claim 9), and of the order Decapoda (claim 10). 
Re: Claim 15. As outlined above with respect to claim 1, Hargreaves in view of Kuo teach an aquaculture tank with an immobilizing material carrier configured to carry nitrifying bacteria, that uses biofloc aquaculture to raise shrimp. In the normal and usual operation of the apparatus of claim 1, the steps of claim 15 would be performed. 
Re: Claim 17. As outlined above with respect to claims 1, 3, and 15, Hargreaves in view of Kuo teach the aquaculture tank having a partition wall forming an endless stream and a paddle wheel to generate a flow therein. 
Re: Claim 19. As outlined above with respect to claims 1 and 15, Hargreaves teaches the use of air-lift pumps for injecting air into the aquaculture water by an air injector such that the water is circulated in the tank. During normal and usual operation of the system of claim 1, the method of claim 19 is performed. 
Re: Claim 20. As outlined above with respect to claims 1 and 6, an aquaculture tank comprising a plurality of inner walls and a bottom wall installed such that they are recessed in the ground would have been obvious to one having ordinary skill in the art. Constructing the system of claim 6 would perform the steps of claims 15 and 20 in normal and usual operation thereof. 
Claims 11-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Biofloc Production Systems for Aquaculture” by Hargreaves in view of US 2015/0373954 to Kuo, in further view of Applicant Admitted Prior Art (AAPA). 
Re: Claims 11-14. Hargreaves in view of Funakoshi et al. render obvious the limitations of claim 10 as outlined above. However, it is not expressly disclosed that the Decapoda order of shrimp are in the superfamily Penaeoidea (claim 11), the family Penaeidae (claim 12), the genus Litopenaeus (claim 13), and the species vannamei (i.e. whiteleg shrimp) (claim 14). 
Examiner previously gave Official Notice, now AAPA, that the aquaculture of whiteleg shrimp in biofloc systems (i.e. Litopenaeus vannamei)  which are of the aforementioned genus, family, superfamily, and order is well-known in the art. 
The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to employ whiteleg shrimp in the aquaculture system rendered obvious by Hargreaves in view of Kuo, because whiteleg 
Re: Claim 18. Hargreaves in view of Kuo render obvious the limitations of claims 1 and 15 as outlined above and directed to the aquaculture tank, comprising an immobilizing material including a carrier that is placed in a water permeable container and exposed to the aquaculture water. As also outlined above, Kuo teaches that the immobilizing material is formed from porous granules of polymer which appears to anticipate an immobilizing material comprising an inorganic particle, however, it is not expressly disclosed that the immobilizing carrier is a particulate form comprising an inorganic particle. 
Examiner previously gave Official Notice, now AAPA, that the use of inorganic particles including inorganic carbon, ceramic, montmorillonite, zeolite, kaolin, silicate, and alumina as inorganic particulate, immobilizing carriers for nitrifying bacteria are well-known in the art. 
The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to employ an inorganic particulate for the immobilizing material carrier for their known properties such as low cost, non‐neurotoxic action, low mammalian toxicity, and safety for human consumption. 
Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Biofloc Production Systems for Aquaculture) by Hargreaves in in view of US 2015/0373954 to Kuo, or alternatively in further view of JP 2012-115250 to Kadokami.
Re: Claims 2 and 16. Hargreaves in view of Kuo render obvious the limitations of claims 1 and 15 as outlined above. In paragraph [0037] of Kuo, it is taught that the immobilizing carrier is comprised of porous solidified granules made of high polymer. From a review of the present application, a “foamed carrier is a structure having open cells, and can be suitably used as a carrier for the immobilizing material for nitrifying bacteria because a specific surface aera is large and the nitrifying bacteria can be immobilized with high concentration per unit volume… [t]he size is arbitrary, but when the foamed carrier is used in a water permeable container…the formed carrier larger than each of the holes (mesh) of the water permeable container is selected so as not to flow out from each hole.” As outlined above, Kuo teaches a carrier which appears to anticipate the claimed foamed carrier by nature of it being porous solidified granules made of high polymer which support the nitrifying bacteria. 
Arguendo, Kuo does not expressly disclose that the carrier immobilizing material is a foamed carrier, Kadokami teaches using a foamed substance as a carrier for nitrifying bacteria in the process of transporting live fish in water. It is taught that the carrier is an organic compound comprised of a foam of a hydrophilic resin, preferably a foam of a melamine resin (See claim 4). 
The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 12/30/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments attack the US 2008/0004181 to Yoshikawa et al. which is no longer utilized in the present rejections. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MONICA L BARLOW/Primary Examiner, Art Unit 3644